 



SERVICE AGREEMENT

 

THIS AGREEMENT made this 31st day of July 2018 (the “Effective Date”).

 

BETWEEN:     The Greater Cannabis Company, Inc., a Florida corporation   (the
“Company”)     AND:     Aitan Zacharin, an individual residing in Baltimore,
Maryland (the “Executive”)

 

A. The Company has offered the Executive the position of chief executive officer
and director of the Company.

 

B. The Company and the Executive wish to formally record the terms and
conditions upon which the Executive will be hired by and serve as chief
executive officer of the Company.

 

C. Each of the Company and the Executive has agreed to the terms and conditions
set forth in this Agreement, as evidenced by their respective execution hereof.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

 

ARTICLE 1

CONTRACT FOR SERVICES

 

1.1Engagement the Executive as Chief Executive Officer. (a) The Company hereby
agrees to hire the Executive as Chief Executive Officer in accordance with the
terms and provisions hereof.

 

(i)Term. Unless terminated earlier in accordance with the provisions hereof,
this Agreement will commence on the date of execution hereof (the “Commencement
Date”) and will continue for a period of five (5) years from the Commencement
Date (the “Term”).

 

(b)Service. The Executive agrees to faithfully, honestly and diligently serve
the Company and to devote the time, attention efforts to further the business
and legal interests of the Company and utilize his professional skills and care
during the Term.

 

  

 2 

 

 

1.2

Duties: The Executive’s services hereunder will be provided on the basis of the
following terms and conditions:

 

(a)Reporting directly to the Board of Directors of the Company, the Executive
will serve as the Chief Executive Officer of the Company;     (b)The Executive
will be responsible for setting and managing the overall corporate direction for
the Company, including establishing and maintaining budgets for the Company and
ensuring that the Company has adequate capital for its operations, marketing and
general corporate activities, all subject to any applicable law and to
instructions provided by the Board of Directors of the Company from time to
time;

 

The Executive will plan and direct the organization’s activities to achieve
stated/agreed targets and standards for financial and trading performance,
quality, culture and legislative adherence. He will recruit, select and develop
executive team members and direct functions and performance via the executive
team.

 

(c)The Executive will play a leading role in fundraising activities.     (d)The
Executive will faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder are to the satisfaction of the
Company, acting reasonably, and the Executive will provide any other services
not specifically mentioned herein, but which by reason of the Executive’s
capability, the Executive knows or ought to know to be necessary to ensure that
the best interests of the Company are maintained.     (e)The Executive will
assume, obey, implement and execute such duties, directions, responsibilities,
procedures, policies and lawful orders as may be determined or given from time
to time by the Company.     (f)The Executive will report the results of his
duties hereunder to the Company as it may request from time to time.     (g)The
Executive shall become a director of the Company on the date hereof. The
Company’s board of directors shall take such action as is necessary to
accomplish the foregoing on the date hereof.

 

COMPENSATION

 

1.3Remuneration.

 

(a)The Executive shall receive the following cash compensation:

 

  

 3 

 

Base Salary. The Executive’s monthly base salary shall be ten thousand dollars
($10,000) (together with any increases thereto as hereinafter provided, the
“Base Salary”). The Base Salary shall be payable in accordance with the
Company’s normal payroll procedures in effect from time to time. The Base Salary
may be increased by the Board from time to time during the Term, but shall be
reviewed by the Board at least annually.

 

To the extent that the Company does not have sufficient funds to pay Executive
his Base Salary, the Executive agrees that he shall receive $4,000 of such
salary per month in cash and defer the remaining $6,000 (the “Deferral Amount”),
which will be registered in the Company’s books as a loan given to the Company
by the Executive. As and when the Company has additional funds from any source
other than the Loan or any other loan made to the Company on the date hereof to
pay Executive, the Company will pay as much of Executive’s Base Salary as
possible. The Deferral Amount will be accumulated in the Company’s books as
loan. The accumulated Deferral Amount will be repaid by the Company at such time
when the Company begins making repayment of the loan made under the Kalfa Group
Loan Agreement between the Company, Yonah Kalfa and Elisha Kalfa of even date
herewith (the “Loan”). At such time when (i) the Company’s market capitalization
reaches $7,000,000, (ii) the Company raises from investors no less than
$1,500,000 or (iii) the Company repays the Loan, the Executive will have the
option to convert the above mentioned accumulated debt, or part of it, into
shares of the Company at the average trading price of the 10 days prior to the
date of the request by the Executive to exercise this option. This option will
survive the Term of this agreement. 





 

The Executive shall be eligible to participate in the employee benefit plans
currently and hereafter maintained by the Company of general applicability to
other senior executives of the Company, including, without limitation, the
Company’s group medical, dental, vision, disability, life insurance, and
flexible-spending account plans.

 

(b)In addition to the Fees, the Company will grant the Executive additional
compensation in the form of cash or shares in cases of extraordinary
contribution by him for the benefit of the Company as the Board of Directors of
the Company may decide.

 

  

 4 

 



(c)The Executive’s position with the Company requires a special degree of
personal trust, and the Company is not able to supervise the number of working
hours of the Executive. Therefore the Executive will not be entitled to any
additional remuneration whatsoever for his work with the exception of that
specifically set out in this Agreement. The Executive has other business
interests and, as such, shall be permitted to spend such time as the Executive
deems necessary or expedient on such interests, so long as there is no adverse
material impact on the Executive’s performance of his obligations hereunder.

 

1.4Expenses. The Executive will be reimbursed by the Company for all reasonable
business expenses incurred by the Executive in connection with his duties. This
includes, but is not limited to, payments of expenses incurred when traveling
abroad and others. In this connection, the Executive will be issued, as soon as
practicable, a Company credit card that the Executive will use to pay for any
and all expenses that pertain to the Company.

 

Article 2

Insurance and Benefits

 

2.1 Liability Insurance Indemnification. The Company will insure the Executive
(including his heirs, executors and administrators) with coverage under a
standard directors’ and officers’ liability insurance policy at the Company’s
expense.

 

2.2Vacation. The Executive shall be entitled to accrue paid vacation days in
accordance with the Company’s vacation policy for senior executives, as
established from time to time. The Executive shall also be entitled to all paid
holidays given by the Company to its senior executives.

 

Article 3

CONFIDENTIALITY AND NON-COMPETITION

 

3.1Maintenance of Confidential Information.

 

(a)The Executive acknowledges that, in the course of performing his obligations
hereunder, the Executive will, either directly or indirectly, have access to and
be entrusted with Confidential Information (whether oral, written or by
inspection) relating to the Company or its respective affiliates, associates or
customers.     (b)The Executive acknowledges that the Company’s Confidential
Information constitutes a proprietary right, which the Company is entitled to
protect. Accordingly, the Executive covenants and agrees that, as long as he
works for the Company, the Executive will keep in strict confidence the
Company’s Confidential Information and will not, without prior written consent
of the Company, disclose, use or otherwise disseminate the Company’s
Confidential Information, directly or indirectly, to any third party.

 

  

 5 

 

(c)The Executive agrees that, upon termination of his services for the Company,
he will immediately surrender to the Company all Company Confidential
Information then in his possession or under his control.

 

3.2Exceptions. The general prohibition contained in Section 4.1 against the
unauthorized disclosure, use or dissemination of the Company’s Confidential
Information will not apply in respect of any Company Confidential Information
that:

 

(a)is available to the public generally;     (b)becomes part of the public
domain through no fault of the Executive;     (c)is already in the lawful
possession of the Executive at the time of receipt of the Company’s Confidential
Information; or     (d)is compelled by applicable law or regulation to be
disclosed, provided that the Executive gives the Company prompt written notice
of such requirement prior to such disclosure and provides commercially
reasonable assistance at the request and expense of the Company, in obtaining an
order protecting the Company’s Confidential Information from public disclosure.

 

Article 4

termination

 

4.1 Termination. The Executive’s employment may be terminated and this Agreement
terminated under the following circumstances:

 

a) Death. The Executive’s employment hereunder shall terminate upon his death.

 

b) Disability. The Company may terminate the Executive’s employment if the
Executive becomes subject to a Disability. For purposes of this Agreement,
“Disability” means the Executive is unable to perform the essential functions of
his position as Founder and Chairman Emeritus, with or without a reasonable
accommodation, for a period of ninety (90) consecutive calendar days or one
hundred eighty (180) non-consecutive calendar days within any rolling twelve
(12) month period.

 

c) Termination by Company for Cause. The Company may terminate the Executive’s
employment for Cause. For purposes of this Agreement, “Cause” means the
Executive’s (i) commission of an act of material dishonesty by him in connection
with his responsibilities as an officer, director or employee of the Company;
(ii) willful failure to follow the directions communicated to him by the Board
that are legal and consistent with his position and duties as Founder and
Chairman Emeritus; (iii) breach of a fiduciary duty owed by the Executive to the
Company or its shareholders; (iv) willful misconduct or gross misconduct which
is materially detrimental to the Company; (v) conviction, plea of nolo
contendere, guilty plea, or confession during the Term; to any felony or any
crime based upon an act of fraud, misappropriation or embezzlement; or (vi) a
material breach of this Agreement; provided, that, the bases set forth in (i),
(ii), (iii), (iv) and (vi), to the extent curable, shall not constitute Cause
unless the Company has provided the Executive with written notice of the acts or
omissions giving rise to a termination of his employment for Cause and the
Executive fails to correct the act or omission within thirty (30) days after
receiving the Company’s notice (the “Executive Cure Period”).

 

  

 6 

 



d) Termination by the Company Without Cause. A termination of the Executive’s
employment by the Company for any reason, except death, disability or Cause,
will be deemed to be a termination “Without Cause.”

 

e) Termination by the Executive for Good Reason. The Executive may terminate his
employment for “Good Reason.” For purposes of this Agreement, “Good Reason”
means (i) without the Executive’s written consent, a material reduction of his
duties, positions or responsibilities; (ii) without the Executive’s written
consent, a significant reduction by the Company in Base Salary as in effect
immediately prior to such reduction; or (iii) the Company’s material breach of
this Agreement; provided that, within ninety (90) days of the Company’s act or
omission giving rise to a resignation for Good Reason, the Executive notifies
the Company in writing of the act or omission, the Company fails to correct the
act or omission within thirty (30) days after receiving the Executive’s written
notice (the “Company Cure Period”) and the Executive actually terminates his
employment within sixty (60) days after the date the Company receives the
Executive’s notice.

 

f) Termination by the Executive Without Good Reason. A resignation of the
Executive’s employment for any reason other than Good Reason will be deemed to
be a resignation “Without Good Reason.” The Executive may terminate his
employment at any time Without Good Reason, upon thirty (30) days prior written
notice to the Company, provided however, the Company may accelerate the date of
such termination to any date following the receipt of such written notice.

 

g) Termination Date. The “Termination Date” means (i) if the Executive’s
employment is terminated by his death under Section 4(a), the date of his death;
(ii) if the Executive’s employment is terminated on account of his Disability
under Section 4(b), the date on which the Company provides the Executive a
written termination notice; (iii) if the Company terminates the Executive’s
employment for Cause under Section 4(c), the date on which the Company provides
the Executive a written termination notice, unless the circumstances giving rise
to the termination are subject to the Executive Cure Period, in which case the
date on which the Company provides the Executive a written termination notice
following the end of the Executive Cure Period; (iv) if the Company terminates
the Executive’s employment Without Cause under Section 4(d), thirty (30) days
after the date on which the Company provides the Executive a written termination
notice; (v) if the Executive resigns his employment for Good Reason under
Section 4(e), the date on which the Executive provides the Company a written
termination notice following the end of the Company Cure Period; or (vii) if the
Executive resigns his employment Without Good Reason under Section 4(f), thirty
(30) days after the date on which the Executive provides the Company a written
termination notice.

 

  

 7 

 



4.2 Compensation Upon Termination.

 

a) Termination by the Company for Cause, upon the Executive’s Death or
Disability or by the Executive Without Good Reason. If the Executive’s
employment with the Company is terminated pursuant to Sections 4(a), (b), (c) or
(f), the Company shall pay or provide to the Executive (or to his authorized
representative or estate) (i) any earned but unpaid Base Salary as of the
Termination Date; (ii) unpaid expense reimbursements as of the Termination Date;
(iii) any earned but unpaid Bonus as of the Termination Date; and (iv) any
vested benefits and equity incentives the Executive may have under any employee
benefit plan of the Company and under Section 1 above (the “Accrued
Obligations”), on or before the time required by law but in no event more than
thirty (30) days after the Termination Date

 

b) Termination by the Company Without Cause or by the Executive With Good
Reason. If the Executive’s employment is terminated by the Company Without Cause
or the Executive terminates his employment for Good Reason, then the Executive
shall be entitled to the following:

 

i)The Company shall pay the Executive the Accrued Obligations earned through the
Termination Date (payable at the time provided for in Section 5(a)).     ii)The
Company shall pay the Executive his Base Salary (less applicable withholding
taxes) for 12 months thereafter, in accordance with the Company’s normal payroll
practices in effect on the Termination Date and one hundred percent (100%) of
the greater of the Executive’s Bonus for the year of termination or the Bonus
actually earned for the year prior to the year of termination, if any; which
amount will be paid within sixty (60) days of the later of the Termination Date
or the calculation of such Bonus.

 

c)Subject to the Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall reimburse the Executive the monthly premium payable to
continue his and his eligible dependents’ participation in the Company’s group
health plan (to the extent permitted under applicable law and the terms of such
plan) which covers the Executive (and the Executive’s eligible dependents) for
the period that the Executive is eligible and remains eligible for COBRA
coverage, provided, however, that in the event that the Executive obtains other
employment that offers group health benefits, such continuation of coverage by
the Company shall immediately cease.

 

  

 8 

 



d) Release; Payment. The payments and benefits provided for in Sections 4(b)
shall be conditioned on the Executive executing and delivering to the Company a
full release of all claims that the Executive may have against the Company, and
its directors, officers, employees and agents in a form reasonably acceptable to
the Company (the “Release”). The Release must become enforceable and irrevocable
on or before sixtieth (60th) day following the Termination Date. If the
Executive fails to execute and deliver the Release, he shall be entitled to the
Accrued Obligations only and no other benefits under Section 4(b).

 

e) Section 409A Compliance. All in-kind benefits provided and expenses eligible
for reimbursement under this Agreement shall be provided by the Company or
incurred by the Executive during the time periods set forth in this Agreement.
All reimbursements shall be paid as soon as administratively practicable, but in
no event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

To the extent that any of the payments or benefits provided for in Section 4(b)
are deemed to constitute non-qualified deferred compensation benefits subject to
Section 409A of the United States Internal Revenue Code (the “Code”), the
following interpretations apply to Section 4: Any termination of the Executive’s
employment triggering payment of benefits under Section 4(b) must constitute a
“separation from service” under Section 409A(a)(2)(A)(i) of the Code and Treas.
Reg. §1.409A-1(h) before distribution of such benefits can commence. To the
extent that the termination of the Executive’s employment does not constitute a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h) (as the result of further services that are reasonably anticipated
to be provided by the Executive to the Company or any of its parents,
subsidiaries or affiliates at the time the Executive’s employment terminates),
any benefits payable under Section 4 that constitute deferred compensation under
Section 409A of the Code shall be delayed until after the date of a subsequent
event constituting a separation of service under Section 409A(a)(2)(A)(i) of the
Code and Treas. Reg. §1.409A-1(h). For purposes of clarification, this Section
7(b) shall not cause any forfeiture of benefits on the Executive’s part, but
shall only act as a delay until such time as a “separation from service” occurs.
Further, if the Executive is a “specified employee” (as that term is used in
Section 409A of the Code and regulations and other guidance issued thereunder)
on the date his separation from service becomes effective, any benefits payable
under Section 4 that constitute non-qualified deferred compensation under
Section 409A of the Code shall be delayed until the earlier of (i) the business
day following the six-month anniversary of the date his separation from service
becomes effective, and (ii) the date of the Executive’s death, but only to the
extent necessary to avoid such penalties under Section 409A of the Code. On the
earlier of (i) the business day following the six-month anniversary of the date
his separation from service becomes effective, and (ii) the Executive’s death,
the Company shall pay the Executive in a lump sum the aggregate value of the
non-qualified deferred compensation that the Company otherwise would have paid
the Executive prior to that date under Section 4(b) of this Agreement. It is
intended that each installment of the payments and benefits provided under
Section 4(b) of this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Code. Neither the Company nor the Executive
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section 409A
of the Code.

 

  

 9 

 

Article 5

Mutual Representations

 

5.1The Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof

 

(a)will not constitute a default under or conflict with any agreement or other
instrument to which he is a party or by which he is bound; and     (b)do not
require the consent of any person or entity.

 

5.2The Company represents and warrants to the Executive that this Agreement has
been duly authorized, executed and delivered by the Company and that the
fulfillment of the terms hereof

 

(a)will not constitute a default under or conflict with any agreement of other
instrument to which it is a party or by which it is bound; and     (b)do not
require the consent of any person of entity.

 

5.3Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

 

Article 6

notices

 

6.1Notices. All notices required or allowed to be given under this Agreement
must be made either personally by delivery to or by facsimile transmission to
the address as hereinafter set forth or to such other address as may be
designated from time to time by such party in writing:

 

(a)in the case of the Company, to:

 

The Greater Cannabis Company, Inc.

 

To be provided under separate cover within three days after the date hereof.

 

  

 10 

 

(b)and in the case of the Executive, to the Executive’s last residence address
known to the Company or aitanzacharin@gmail.com.

 

6.2Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 

Article 7

GENERAL

 

7.1Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.    7.2Waiver. No provision hereof will be deemed waived and no
breach excused, unless such waiver or consent excusing the breach is made in
writing and signed by the party to be charged with such waiver or consent. A
waiver by a party of any provision of this Agreement will not be construed as a
waiver of a further breach of the same provision.

 

7.3Amendments in Writing. No amendment, modification or rescission of this
Agreement will be effective unless set forth in writing and signed by the
parties hereto.    7.4Assignment. Except as herein expressly provided, the
respective rights and obligations of the Executive and the Company under this
Agreement will not be assignable by either party without the written consent of
the other party and will, subject to the foregoing, inure to the benefit of and
be binding upon the Executive and the Company and their permitted successors or
assigns. Nothing herein expressed or implied is intended to confer on any person
other than the parties hereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement.    7.5The Company acknowledges and agrees
that the Executive may submit to the Company invoices from a company that
employs him in lieu of invoices on his name. The Executive confirms that any
such invoice will replace his own invoice and he agrees that his fees will be
paid by the Company to third parties provided that it is done as per his
instructions to the Company.    7.6Severability. In the event that any provision
contained in this Agreement is declared invalid, illegal or unenforceable by a
court or other lawful authority of competent jurisdiction, such provision will
be deemed not to affect or impair the validity or enforceability of any other
provision of this Agreement, which will continue to have full force and effect.

 

  

 11 

 

7.7Headings. The headings in this Agreement are inserted for convenience of
reference only and will not affect the construction or interpretation of this
Agreement.    7.8Number and Gender. Wherever the singular or masculine or neuter
is used in this Agreement, the same will be construed as meaning the plural or
feminine or a body politic or corporate and vice versa where the context so
requires.    7.9Time. Time is of the essence in this Agreement.   
7.10Successors. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s personal representatives, executors, administrators, heirs,
distributees, devisees and legatees. In the event of the Executive’s death after
his termination of employment but prior to the completion by the Company of all
payments due him under this Agreement, the Company shall continue such payments
to the Executive’s beneficiary designated in writing to the Company prior to his
death (or to his estate, if the Executive fails to make such designation). The
Company shall require any successor to the Company to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
   7.11Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of New York without reference to its
conflicts of laws principles or the conflicts of laws principles of any other
jurisdiction, and each of the parties hereto expressly attorns to the
jurisdiction of the courts of the State of New York. The sole and exclusive
place of jurisdiction in any matter arising out of or in connection with this
Agreement will be the applicable New York state or federal court.    7.12This
Agreement (including all Annexes thereto) constitutes the entire agreement
between the Parties with respect to the subject matter thereof and supersedes
all prior agreements, understandings and negotiations, both written and oral,
between the Parties with respect to this matter.

 

  

 12 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first above written.

 

The Greater Cannabis Company, Inc.       /s/ Aitan Zacharin   Name:  Aitan
Zacharin   Title: Chief Executive Officer and Director  

 

Agreed and accepted:       Aitan Zacharin       /s/ Aitan Zacharin  

 

  

  

